Exhibit 10.4


THIS CONVERTIBLE NOTE IS ISSUED IN EXCHANGE FOR THE 10% CONVERTIBLE PROMISSORY
NOTE ORIGINALLY ISSUED ON MAY 30, 2008 BY THE COMPANY TO ROBERT HEALEY, WITHOUT
ANY ADDITIONAL CONSIDERATION.  FOR PURPOSES OF RULE 144, THIS NOTE SHALL BE
DEEMED TO HAVE BEEN ISSUED ON MAY 30, 2008.


THIS NOTE DOES NOT REQUIRE PHYSICAL SURRENDER OF THE NOTE IN THE EVENT OF A
PARTIAL REDEMPTION OR CONVERSION.  AS A RESULT, FOLLOWING ANY REDEMPTION OR
CONVERSION OF ANY PORTION OF THIS NOTE, THE OUTSTANDING PRINCIPAL AMOUNT
REPRESENTED BY THIS NOTE MAY BE LESS THAN THE PRINCIPAL AMOUNT AND ACCRUED
INTEREST SET FORTH BELOW.




CONVERTIBLE NOTE DUE JANUARY 31, 2013


OF


ANTS SOFTWARE, INC.




Issuance Date:  February 7, 2011
Issuance Date of Original Note for Which this Note Was Exchanged:  May 30, 2008
Original Principal Amount: $1,200,000
Note Register
Number:  N-2                                                                                                                                




This Note (“Note”) is one of a duly authorized issue of Notes of ANTS SOFTWARE,
INC., a corporation duly organized and existing under the laws of the State of
Delaware (the “Company”), designated as the Company's Convertible Notes Due
January 31, 2013 (“Maturity Date”) in an aggregate principal amount (when taken
together with the original principal amounts of all other Notes) which does not
exceed Two Million Four Hundred Thousand U.S. Dollars (U.S. $2,400,000) (the
“Notes”). Except as otherwise set forth below concerning an Event of Default,
this Note shall not bear interest.
 
For Value Received, the Company hereby promises to pay to the order of
MANCHESTER SECURITIES CORP. or its registered assigns or successors-in-interest
(“Holder”) the principal sum of One Million Two Hundred Thousand Dollars (U.S.
$1,200,000) together with all accrued but unpaid interest thereon, if any, on
the Maturity Date, to the extent such principal amount and interest has not been
repaid or converted into the Company's Common Stock, $0.0001 par value per share
(the “Common Stock”), in accordance with the terms hereof.  Notwithstanding
anything contained herein, this Note shall bear interest on the due and unpaid
Principal Amount from and after the occurrence and during the continuance of an
Event of Default pursuant to Section 4(a) at the rate (the “Default Rate”) equal
to the lower of eighteen (18%) per annum or the highest rate permitted by
law.  Unless otherwise agreed or required by applicable law, payments will be
applied first to any unpaid collection costs and fees, then to unpaid interest
and any remaining amount to principal.
 
 
 

--------------------------------------------------------------------------------

 
 
All payments of principal and interest on this Note shall be made in lawful
money of the United States of America by wire transfer of immediately available
funds to such account as the Holder may from time to time designate by written
notice in accordance with the provisions of this Note or by Company check.  This
Note may not be prepaid in whole or in part except as otherwise provided
herein.  Whenever any amount expressed to be due by the terms of this Note is
due on any day which is not a Business Day (as defined below), the same shall
instead be due on the next succeeding day which is a Business Day.
 
Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Exchange Agreement dated on or about the Issuance Date pursuant
to which the Notes were originally issued (the “Exchange Agreement”). For
purposes hereof the following terms shall have the meanings ascribed to them
below:
 
“Bankruptcy Event” means any of the following events: (a) the Company or any
subsidiary commences a case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction relating to the
Company or any subsidiary thereof; (b) there is commenced against the Company or
any subsidiary any such case or proceeding that is not dismissed within 60 days
after commencement; (c) the Company or any subsidiary is adjudicated insolvent
or bankrupt or any order of relief or other order approving any such case or
proceeding is entered; (d) the Company or any subsidiary suffers any appointment
of any custodian or the like for it or any substantial part of its property that
is not discharged or stayed within 60 days; (e) the Company or any subsidiary
makes a general assignment for the benefit of creditors; (f) the Company or any
subsidiary fails to pay, or states that it is unable to pay or is unable to pay,
its debts generally as they become due; (g) the Company or any subsidiary calls
a meeting of its creditors with a view to arranging a composition, adjustment or
restructuring of its debts; or (h) the Company or any subsidiary, by any act or
failure to act, expressly indicates its consent to, approval of or acquiescence
in any of the foregoing or takes any corporate or other action for the purpose
of effecting any of the foregoing.
 
“Business Day” shall mean any day other than a Saturday, Sunday or a day on
which commercial banks in the City of New York are authorized or required by law
or executive order to remain closed.
 
“Change in Control Transaction” will be deemed to exist if (i) there occurs any
consolidation, merger or other business combination of the Company with or into
any other corporation or other entity or person (whether or not the Company is
the surviving corporation), or any other corporate reorganization or transaction
or series of related transactions in which in any of such events the voting
stockholders of the Company prior to such event cease to own 50% or more of the
voting power, or corresponding voting equity interests, of the surviving
corporation after such event (including without limitation any “going private”
transaction under Rule 13e-3 promulgated pursuant to the Exchange Act or tender
offer by the Company under Rule 13e-4 promulgated pursuant to the Exchange Act
for 35% or more of the Company's Common Stock), (ii) any person (as defined in
Section 13(d) of the Exchange Act), together with its affiliates and associates
(as such terms are defined in Rule 405 under the Act), beneficially owns or is
deemed to beneficially own (as described in Rule 13d-3 under the Exchange Act
without regard to the 60-day exercise period) in excess of 35% of the Company's
voting power, (iii) there is a replacement of more than one-half of the members
of the Company’s Board of Directors which is not approved by those individuals
who are members of the Company's Board of Directors on the date thereof, (iv) in
one or a series of related transactions, there is a sale or transfer of all or
substantially all of the assets of the Company, determined on a consolidated
basis, or (v) the Company enters into any agreement providing for an event set
forth in (i), (ii), (iii) or (iv) above.
 
 
2

--------------------------------------------------------------------------------

 
 
“Conversion Ratio” means, at any time, a fraction, of which the numerator is the
entire outstanding Principal Amount of this Note (or such portion thereof that
is being redeemed or repurchased), and of which the denominator is the
Conversion Price as of the date such ratio is being determined.
 
“Conversion Price” shall equal the lesser of (a) the Fixed Price and (b) 80% of
the average of the three (3) lowest daily closing bid prices during the
twenty-two (22) consecutive Trading Days immediately preceding the applicable
Conversion Date (as defined below) on which the Holder elects to convert all or
part of this Note.
 
“Convertible Securities” means any convertible securities, warrants, options or
other rights to subscribe for or to purchase or exchange for, shares of Common
Stock.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
 
“Fixed Price” shall equal $0.59, subject to adjustment as set forth herein.
 
“Market Price” shall equal closing sale price per share of the Common Stock on
the Principal Market on the Trading Day next preceding date on which such price
is being determined.
 
“MFN Transaction” shall mean a transaction in which the Company issues or sells
any securities in a capital raising transaction or series of related
transactions (the “MFN Offering”) which grants to the investor (the “MFN
Investor”) the right to receive additional securities based upon future capital
raising transactions of the Company on terms more favorable than those granted
to the MFN Investor in the MFN Offering.
 
“Per Share Selling Price” shall include the amount actually paid by third
parties for each share of Common Stock in a sale or issuance by the Company.  In
the event a fee is paid by the Company in connection with such transaction
directly or indirectly to such third party or its affiliates, any such fee shall
be deducted from the selling price pro rata to all shares sold in the
transaction to arrive at the Per Share Selling Price.  A sale of shares of
Common Stock shall include the sale or issuance of rights, options, warrants or
convertible, exchangeable or exercisable securities under which the Company is
or may become obligated to issue shares of Common Stock, and in such
circumstances the Per Share Selling Price of the Common Stock covered thereby
shall also include the exercise, exchange or conversion price thereof (in
addition to the consideration received by the Company upon such sale or issuance
less the fee amount as provided above).  In case of any such security issued in
a Variable Rate Transaction or an MFN Transaction, the Per Share Selling Price
shall be deemed to be the lowest conversion or exercise price at which such
securities are converted or exercised or might have been converted or exercised
in the case of a Variable Rate Transaction, or the lowest adjustment price in
the case of an MFN Transaction, over the life of such securities.  If shares are
issued for a consideration other than cash, the Per Share Selling Price shall be
the fair value of such consideration as determined in good faith by independent
certified public accountants mutually acceptable to the Company and the
Purchaser.  In the event the Company directly or indirectly effectively reduces
the conversion, exercise or exchange price for any Convertible Securities which
are currently outstanding, then the Per Share Selling Price shall equal such
effectively reduced conversion, exercise or exchange price.
 
 
3

--------------------------------------------------------------------------------

 
 
“Principal Amount” shall refer to the sum of (i) the original principal amount
of this Note, (ii) all accrued but unpaid interest hereunder, and (iii) any
default payments owing under the Agreements but not previously paid or added to
the Principal Amount.
 
“Principal Market” shall mean the OTC Bulletin Board or such other principal
market or exchange on which the Common Stock is then listed for trading.
 
“Securities Act” shall mean the Securities Act of 1933, as amended.


“Trading Day” shall mean a day on which there is trading on the Principal
Market.
 
“Underlying Shares” means the shares of Common Stock into which the Notes are
convertible (including interest or principal payments in Common Stock as set
forth herein) in accordance with the terms hereof.
 
“Variable Rate Transaction” shall mean a transaction in which the Company issues
or sells, or agrees to issue or sell (a) any debt or equity securities that are
convertible into, exchangeable or exercisable for, or include the right to
receive additional shares of, Common Stock either (x) at a conversion, exercise
or exchange rate or other price that is based upon and/or varies with the
trading prices of or quotations for the Common Stock at any time after the
initial issuance of such debt or equity securities, (y) with a fixed conversion,
exercise or exchange price that is subject to being reset at some future date
after the initial issuance of such debt or equity security or upon the
occurrence of specified or contingent events directly or indirectly related to
the business of the Company or the market for the Common Stock (but excluding
standard stock split anti-dilution provisions), or (z) under a warrant
exercisable for a number of shares based upon and/or varying with the trading
prices of or quotations for the Common Stock at any time after the initial
issuance of such warrant, or (b) any securities of the Company pursuant to an
“equity line” structure which provides for the sale, from time to time, of
securities of the Company which are registered for sale or resale pursuant to
the 1933 Act (which for the purpose of this definition shall include a sale of
the Company’s securities “off the shelf” in a registered offering, whether or
not such offering is underwritten).
 
The following terms and conditions shall apply to this Note:
 
Section 1. Guaranty.  This Note shall be guaranteed by Inventa Technologies,
Inc. pursuant to the Guaranty (as defined in the Exchange Agreement).
 
Section 2. Conversion.
 
(a)           Conversion Right.  Subject to the terms hereof and restrictions
and limitations contained herein, the Holder shall have the right, at such
Holder's option, at any time and from time to time to convert the outstanding
Principal Amount under this Note in whole or in part by delivering to the
Company a fully executed notice of conversion in the form of conversion notice
attached hereto as Exhibit A (the “Conversion Notice”), which may be transmitted
by facsimile.  Notwithstanding anything to the contrary herein, this Note and
the outstanding Principal Amount hereunder shall not be convertible into Common
Stock to the extent that such conversion would result in the Holder hereof
exceeding the limitations contained in, or otherwise violating the provisions
of, Section 2(i) below.
 
 
4

--------------------------------------------------------------------------------

 
 
(b)           Common Stock Issuance upon Conversion.
 
(i)           Conversion Date Procedures.  Upon conversion of this Note pursuant
to Section 2(a) above, the outstanding Principal Amount elected to be converted
hereunder shall be converted into such number of fully paid, validly issued and
non-assessable shares of Common Stock, free of any liens, claims and
encumbrances and without any restrictions or legends, as is determined by
dividing the outstanding Principal Amount being converted by the then applicable
Conversion Price, provided that if the Conversion Price is less than the Fixed
Price, then the Company may, at its election, in lieu of issuing such number of
Underlying Shares:
 
(A)           issue such number of Underlying Shares as is determined
by  dividing the outstanding Principal Amount being converted by the Fixed
Price, and
 
(B)           pay in cash to the Holder, within three (3) Trading Days following
the Conversion Date, an amount equal to the product of (1) the difference
between (x) the number of Underlying Shares which would have been issued under
this Section if the Company did not make such election and (y) the number of
Underlying Shares which was actually issued pursuant to clause (A) above,
multiplied by (2) the Market Price as of the Conversion Date.
 
For example, a $100,000 conversion amount with a Conversion Price of $0.50 and a
Market Price of $0.55 is entitled to 200,000 Underlying Shares ($100,000/$0.50),
provided that, if elected, the Company may use the Fixed Price and issue only
169,492 shares ($100,000/$0.59) and make a cash payment of $16,779.40
((200,000-169,492) x $0.55).
 
The date of any Conversion Notice hereunder shall be referred to herein as the
“Conversion Date”.  If the Holder is converting less than all of the outstanding
Principal Amount hereunder pursuant to a Conversion Notice, the Company shall
promptly deliver to the Holder (but no later than three Trading Days after the
Conversion Date) a Note for such outstanding Principal Amount as has not been
converted if this Note has been surrendered to the Company for partial
conversion.  The Holder shall not be required to physically surrender this Note
to the Company upon any conversion hereunder unless the full outstanding
Principal Amount represented by this Note is being converted or repaid.  The
Holder and the Company shall maintain records showing the outstanding Principal
Amount so converted and repaid and the dates of such conversions or repayments
or shall use such other method, reasonably satisfactory to the Holder and the
Company, so as not to require physical surrender of this Note upon each such
conversion or repayment.
 
 
5

--------------------------------------------------------------------------------

 
 
(ii)           Stock Certificates or DWAC.  The Company will deliver to the
Holder not later than three (3) Trading Days after the Conversion Date, a
certificate or certificates (which certificate(s) shall be free of restrictive
legends and trading restrictions) representing the number of shares of Common
Stock being acquired upon the conversion of this Note.  In lieu of delivering
physical certificates representing the shares of Common Stock issuable upon
conversion of this Note, provided the Company's transfer agent is participating
in the Depository Trust Company (“DTC”) Fast Automated Securities Transfer
(“FAST”) program, upon request of the Holder, the Company shall use commercially
reasonable efforts to cause its transfer agent to electronically transmit such
shares issuable upon conversion to the Holder (or its designee), by crediting
the account of the Holder’s (or such designee’s) prime broker with DTC through
its Deposits and Withdrawal at Custodian (DWAC) program (provided that the same
time periods herein as for stock certificates shall apply).  If in the case of
any conversion hereunder, such certificate or certificates are not delivered to
or as directed by the Holder by the fifth Trading Day after the Conversion Date,
the Holder shall be entitled by written notice to the Company at any time on or
before its receipt of such certificate or certificates thereafter, to rescind
such conversion, in which event the Company shall immediately return this Note
tendered for conversion.  If the Company fails to deliver to the Holder such
certificate or certificates (or shares through DTC) pursuant to this Section
3(b) (free of any restrictions on transfer or legends) in accordance herewith,
prior to the eighth Trading Day after the Conversion Date, the Company shall pay
to the Holder as liquidated damages, in cash, an amount equal to 2% of the
Principal Amount per month.  In addition to any other rights available to the
Holder, if the Company fails to cause its transfer agent to transmit to the
Holder a certificate or certificates representing the shares of Common Stock
issuable upon conversion of this Note on or before the Delivery Date, and if
after such date the Holder is required by its broker to purchase (in an open
market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by the Holder of the shares of Common Stock issuable upon
conversion of this Note which the Holder anticipated receiving upon such
conversion (a “Buy-In”), then the Company shall (1) pay in cash to the Holder
the amount by which (x) the Holder’s total purchase price (including brokerage
commissions, if any) for the shares of Common Stock so purchased exceeds (y) the
amount obtained by multiplying (A) the number of shares of Common Stock issuable
upon conversion of this Note that the Company was required to deliver to the
Holder in connection with the conversion at issue times (B) the price at which
the sell order giving rise to such purchase obligation was executed, and (2) at
the option of the Holder, either reinstate the portion of the Note and
equivalent number of shares of Common Stock for which such conversion was not
honored or deliver to the Holder the number of shares of Common Stock that would
have been issued had the Company timely complied with its conversion and
delivery obligations hereunder.  For example, if the Holder purchases Common
Stock having a total purchase price of $11,000 to cover a Buy-In with respect to
an attempted conversion of shares of Common Stock with an aggregate sale price
giving rise to such purchase obligation of $10,000, under clause (1) of the
immediately preceding sentence the Company shall be required to pay the Holder
$1,000. The Holder shall provide the Company written notice indicating the
amounts payable to the Holder in respect of the Buy-In, together with applicable
confirmations and other evidence reasonably requested by the Company.  Nothing
herein shall limit the Holder’s right to pursue any other remedies available to
it hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver certificates representing shares of Common Stock upon
conversion of this Note as required pursuant to the terms hereof.
 
 
6

--------------------------------------------------------------------------------

 
 
(c)           Conversion Price Adjustments.
 
(i)           Stock Dividends, Splits and Combinations.  If the Company or any
of its subsidiaries, at any time while the Notes are outstanding (A) shall pay a
stock dividend or otherwise make a distribution or distributions on any equity
securities (including instruments or securities convertible into or exchangeable
for such equity securities) in shares of Common Stock, (B) subdivide outstanding
Common Stock into a larger number of shares, or (C) combine outstanding Common
Stock into a smaller number of shares, then each Affected Conversion Price (as
defined below) shall be multiplied by a fraction, the numerator of which shall
be the number of shares of Common Stock outstanding before such event and the
denominator of which shall be the number of shares of Common Stock outstanding
after such event.  Any adjustment made pursuant to this Section 2(c)(i) shall
become effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution and shall become
effective immediately after the effective date in the case of a subdivision or
combination.
 
As used herein, the Affected Conversion Prices (each an “Affected Conversion
Price”) shall refer to:  (i) the Conversion Price, (ii) the Fixed Price, and
(iii) each reported closing sale price occurring on any Trading Day included in
the period used for determining the Conversion Price, which Trading Day occurred
before the record date in the case of events referred to in clause (A) of this
subparagraph 2(c)(i) and before the effective date in the case of the events
referred to in clauses (B) and (C) of this subparagraph 2(c)(i).
 
(ii)           Subsequent Equity Sales.  If, at any time while this Note is
outstanding, the Company or any Subsidiary, as applicable, sells or grants any
option to purchase or sells or grants any right to reprice, or otherwise
disposes of or issues (or announces any sale, grant or any option to purchase or
other disposition), any Common Stock or Convertible Securities entitling any
Person to acquire shares of Common Stock at an effective price per share that is
lower than the then Affected Conversion Price (such lower price, the “Base
Conversion Price” and such issuances, collectively, a “Dilutive Issuance”) (if
the holder of the Common Stock or Convertible Securities so issued shall at any
time, whether by operation of purchase price adjustments, reset provisions,
floating conversion, exercise or exchange prices or otherwise, or due to
warrants, options or rights per share which are issued in connection with such
issuance, be entitled to receive shares of Common Stock at an effective price
per share that is lower than the Conversion Price, such issuance shall be deemed
to have occurred for less than the Affected Conversion Price on such date of the
Dilutive Issuance), then each Affected Conversion Price shall be reduced to
equal the Base Conversion Price, provided, however, that this paragraph shall
not apply to issuances of Common Stock in accordance with the terms of
securities outstanding on the issuance date hereof and disclosed to the Holder
in writing, provided that such securities have not been amended since such
date.  Such adjustment shall be made whenever such Common Stock or Convertible
Securities are issued.  If the Company enters into a Variable Rate Transaction
or MFN Transaction, the Company shall be deemed to have issued Common Stock or
Convertible Securities at the lowest possible price or conversion or exercise
price at which such securities may be converted or exercised during the term of
the instrument.  The Company shall notify the Holder in writing, no later than 2
Business Day following the issuance of any Common Stock or Common Stock
Equivalents subject to this Section 5(b), indicating therein the applicable
issuance price, or applicable reset price, exchange price, conversion price and
other pricing terms (such notice, the “Dilutive Issuance Notice”).  For purposes
of clarification, whether or not the Company provides a Dilutive Issuance Notice
pursuant to this Section, upon the occurrence of any Dilutive Issuance, the
Holder is entitled to convert hereunder based upon the Base Conversion Price on
or after the date of such Dilutive Issuance, regardless of whether the Holder
accurately refers to the Base Conversion Price in the Conversion Notice.
 
 
7

--------------------------------------------------------------------------------

 
 
(iii)           Distributions.  If the Company or any of its subsidiaries, at
any time while the Notes are outstanding, shall distribute to all holders of
Common Stock evidences of its indebtedness or assets or cash or rights or
warrants to subscribe for or purchase any security of the Company or any of its
subsidiaries (excluding those referred to in Section 2(c)(i) above), then
concurrently with such distributions to holders of Common Stock, the Company
shall distribute to holders of the Notes the amount of such indebtedness,
assets, cash or rights or warrants which the holders of Notes would have
received had all their Notes been converted into Common Stock at the Conversion
Price immediately prior to the record date for such distribution (without regard
to any option by the Company to deliver cash in lieu of shares upon any
conversion).
 
(iv)           Rounding of Adjustments. All calculations under this Section 3 or
Section 1 shall be made to 4 decimal places for dollar amounts or the nearest
1/100th of a share, as the case may be.
 
(v)           Notice of Adjustments. Whenever any Affected Conversion Price is
adjusted pursuant to Section 2(c)(i), (ii) or (iii) above, the Company shall
promptly deliver to each holder of the Notes, a notice setting forth the
Affected Conversion Price after such adjustment and setting forth a brief
statement of the facts requiring such adjustment, provided that any failure to
so provide such notice shall not affect the automatic adjustment hereunder.
 
(vi)           Change in Control Transactions.  In case of any Change in Control
Transaction, the Holder shall have the right thereafter to, at its option,
convert this Note, in whole or in part, at the Conversion Price into the shares
of stock and other securities, cash and/or property receivable upon or deemed to
be held by holders of Common Stock following such Change in Control Transaction,
and the Holder shall be entitled upon such event to receive such amount of
securities, cash or property as the shares of the Common Stock of the Company
into which this Note could have been converted immediately prior to such Change
in Control Transaction would have been entitled if such conversion were
permitted, subject to such further applicable adjustments set forth in this
Section 3.  The terms of any such Change in Control Transaction shall include
such terms so as to continue to give to the Holders the right to receive the
amount of securities, cash and/or property upon any conversion or redemption
following such Change in Control Transaction to which a holder of the number of
shares of Common Stock deliverable upon such conversion would have been entitled
in such Change in Control Transaction, and interest payable hereunder shall be
in cash or such new securities and/or property, at the Holder’s option.  This
provision shall similarly apply to successive reclassifications, consolidations,
mergers, sales, transfers or share exchanges.
 
(vii)           Notice of Certain Events.  If:
 
 
A.
the Company shall declare a dividend (or any other distribution) on its Common
Stock; or

 
 
8

--------------------------------------------------------------------------------

 
 
 
B.
the Company shall declare a special nonrecurring cash dividend on or a
redemption of its Common Stock; or



 
C.
the Company shall authorize the granting to all holders of the Common Stock
rights or warrants to subscribe for or purchase any shares of capital stock of
any class or of any rights; or



 
D.
the approval of any stockholders of the Company shall be required in connection
with any reclassification of the Common Stock of the Company, any consolidation
or merger to which the Company is a party, any sale or transfer of all or
substantially all of the assets of the Company, of any compulsory share of
exchange whereby the Common Stock is converted into other securities, cash or
property; or



 
E.
the Company shall authorize the voluntary or involuntary dissolution,
liquidation or winding up of the affairs of the Company;



then the Company shall cause to be filed at each office or agency maintained for
the purpose of conversion of this Note, and shall cause to be mailed to the
Holder at its last address as it shall appear upon the books of the Company, on
or prior to the date notice to the Company's stockholders generally is given, a
notice stating (x) the date on which a record is to be taken for the purpose of
such dividend, distribution, redemption, rights or warrants, or if a record is
not to be taken, the date as of which the holders of Common Stock of record to
be entitled to such dividend, distributions, redemption, rights or warrants are
to be determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of Common Stock of
record shall be entitled to exchange their shares of Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange.
 
(d)           Reservation and Issuance of Underlying Securities.  The Company
covenants that it will at all times reserve and keep available out of its
authorized and unissued Common Stock solely for the purpose of issuance upon
conversion of this Note (including repayments in stock), free from preemptive
rights or any other actual contingent purchase rights of persons other than the
holders of the Notes, not less than such number of shares of Common Stock as
shall (subject to any additional requirements of the Company as to reservation
of such shares set forth in the Exchange Agreement) be issuable (taking into
account the adjustments under this Section 3 but without regard to any ownership
limitations contained herein or any option by the Company to deliver cash
instead of shares upon a conversion) upon the conversion of this Note hereunder
in Common Stock (including repayments in stock).  The Company covenants that all
shares of Common Stock that shall be so issuable shall, upon issue, be duly
authorized, validly issued, fully paid, nonassessable and freely tradeable.
 
 
9

--------------------------------------------------------------------------------

 
 
(e)           No Fractions.  Upon a conversion hereunder the Company shall not
be required to issue stock certificates representing fractions of shares of
Common Stock, but may if otherwise permitted, make a cash payment in respect of
any final fraction of a share based on the closing price of a share of Common
Stock at such time.  If the Company elects not, or is unable, to make such a
cash payment, the Holder shall be entitled to receive, in lieu of the final
fraction of a share, one whole share of Common Stock.
 
(f)           Charges, Taxes and Expenses.  Issuance of certificates for shares
of Common Stock upon the conversion of this Note (including repayment in stock)
shall be made without charge to the holder hereof for any issue or transfer tax
or other incidental expense in respect of the issuance of such certificate, all
of which taxes and expenses shall be paid by the Company, and such certificates
shall be issued in the name of the Holder or in such name or names as may be
directed by the Holder; provided, however, that in the event certificates for
shares of Common Stock are to be issued in a name other than the name of the
Holder, this Note when surrendered for conversion shall be accompanied by an
assignment form; and provided further, that the Company shall not be required to
pay any tax or taxes which may be payable in respect of any such transfer.
 
(g)           Cancellation.  After all of the Principal Amount (including
accrued but unpaid interest and default payments at any time owed on this Note)
have been paid in full or converted into Common Stock, this Note shall
automatically be deemed canceled and the Holder shall promptly surrender the
Note to the Company at the Company’s principal executive offices.
 
(h)           Notices Procedures.  Any and all notices or other communications
or deliveries to be provided by the Holder hereunder, including, without
limitation, any Conversion Notice, shall be in writing and delivered personally,
by confirmed facsimile, or by a nationally recognized overnight courier service
to the Company at the facsimile telephone number or address of the principal
place of business of the Company as set forth in the Exchange Agreement.  Any
and all notices or other communications or deliveries to be provided by the
Company hereunder shall be in writing and delivered personally, by facsimile, or
by a nationally recognized overnight courier service addressed to the Holder at
the facsimile telephone number or address of the Holder appearing on the books
of the Company, or if no such facsimile telephone number or address appears, at
the principal place of business of the Holder.  Any notice or other
communication or deliveries hereunder shall be deemed delivered (i) upon
receipt, when delivered personally, (ii) when sent by facsimile, upon receipt if
received on a Business Day prior to 5:00 p.m. (Eastern Time), or on the first
Business Day following such receipt if received on a Business Day after 5:00
p.m. (Eastern Time) or (iii) upon receipt, when deposited with a nationally
recognized overnight courier service.
 
(i)           Conversion Limitation.  Notwithstanding anything to the contrary
contained herein, the number of shares of Common Stock that may be acquired by
the Holder upon conversion pursuant to the terms hereof shall not exceed a
number that, when added to the total number of shares of Common Stock deemed
beneficially owned by such Holder (other than by virtue of the ownership of
securities or rights to acquire securities (including the Warrants) that have
limitations on the Holder’s right to convert, exercise or purchase similar to
the limitation set forth herein), together with all shares of Common Stock
deemed beneficially owned at such time (other than by virtue of the ownership of
securities or rights to acquire securities that have limitations on the right to
convert, exercise or purchase similar to the limitation set forth herein) by the
holder’s “affiliates” at such time (as defined in Rule 144 of the Act)
(“Aggregation Parties”) that would be aggregated for purposes of determining
whether a group under Section 13(d) of the Securities Exchange Act of 1934 as
amended, exists, would exceed 4.9% of the total issued and outstanding shares of
the Common Stock (the “Restricted Ownership Percentage”).  Each holder shall
have the right (w) at any time and from time to time to reduce its Restricted
Ownership Percentage immediately upon notice to the Company and (x) (subject to
waiver) at any time and from time to time, to increase its Restricted Ownership
Percentage immediately in the event of the announcement as pending or planned,
of a Change in Control Transaction, or upon 61 days prior written notice.
 
 
10

--------------------------------------------------------------------------------

 
 
Section 3.  Prepayment.  At any time after the six-month period immediately
following the Issuance Date, the Company shall have the option, upon 15 business
days’ notice to Holder, to pre-pay the entire remaining outstanding principal
amount of this note in cash, provided that (i) the Company shall pay the Holder
112% of the principal amount outstanding in repayment hereof, (ii) such amount
must be paid in cash on the next business day following such 15 business day
notice period, and (iii) the Holder may still convert this Note pursuant to the
terms hereof at all times until such prepayment amount has been received in
full.  Except as set forth in this Section the Company may not prepay this Note
in whole or in part.
 
Section 4. Defaults and Remedies.
 
(a)           Events of Default.    An “Event of Default” is:  (i) a default in
payment of any amount due hereunder which default continues for more than 5
business days after the due date thereof; (ii) a default in the timely issuance
of Underlying Shares upon and in accordance with terms hereof, which default
continues for five Business Days after the Company has received written notice
informing the Company that it has failed to issue shares or deliver stock
certificates within the fifth day following the Conversion Date; (iii) failure
by the Company for fifteen (15) days after written notice has been received by
the Company to comply with any material provision of any of the Notes, the
Warrants or the Exchange Agreement (including without limitation the failure to
issue the requisite number of shares of Common Stock upon conversion hereof or
exercise of the Warrants and the failure to redeem Notes upon the Holder’s
request following a Change in Control Transaction pursuant to Section 2(c)(v);
(iv) a material breach by the Company of its representations or warranties in
the Exchange Agreement; (v) any default after any cure period under, or
acceleration prior to maturity of, any mortgage, indenture or instrument under
which there may be issued or by which there may be secured or evidenced any
indebtedness for money borrowed by the Company for in excess of $100,000 or for
money borrowed the repayment of which is guaranteed by the Company for in excess
of $100,000, whether such indebtedness or guarantee now exists or shall be
created hereafter; or (vi) if the Company is subject to any Bankruptcy Event.
 
(b)           Remedies.  If an Event of Default occurs and is continuing with
respect to any of the Notes, the Holder may declare all of the then outstanding
Principal Amount of this Note and all other Notes held by the Holder, including
any interest due thereon, to be due and payable immediately, except that in the
case of an Event of Default arising from events described in clauses (v) and
(vi) of Section 4(a), this Note shall become due and payable without further
action or notice.  In the event of such acceleration, the amount due and owing
to the Holder shall be the greater of (1) 120% of the outstanding Principal
Amount of the Notes held by the Holder (plus all accrued and unpaid interest, if
any) and (2) the product of (A) the highest closing price for the five (5)
Trading days immediately preceding the Holder’s acceleration and (B) the
Conversion Ratio.  In either case the Company shall pay interest on such amount
in cash at the Default Rate to the Holder if such amount is not paid within 7
days of Holder’s request.  The remedies under this Note shall be cumulative.
 
 
11

--------------------------------------------------------------------------------

 
 
Section 5.   General.
 
(a)           Payment of Expenses.  The Company agrees to pay all reasonable
charges and expenses, including attorneys' fees and expenses, which may be
incurred by the Holder in successfully enforcing this Note and/or collecting any
amount due under this Note.
 
(b)           Savings Clause.  In case any provision of this Note is held by a
court of competent jurisdiction to be excessive in scope or otherwise invalid or
unenforceable, such provision shall be adjusted rather than voided, if possible,
so that it is enforceable to the maximum extent possible, and the validity and
enforceability of the remaining provisions of this Note will not in any way be
affected or impaired thereby.  In no event shall the amount of interest paid
hereunder exceed the maximum rate of interest on the unpaid principal balance
hereof allowable by applicable law.  If any sum is collected in excess of the
applicable maximum rate, the excess collected shall be applied to reduce the
principal debt.  If the interest actually collected hereunder is still in excess
of the applicable maximum rate, the interest rate shall be reduced so as not to
exceed the maximum allowable under law.
 
(c)           Amendment.  Neither this Note nor any term hereof may be amended,
waived, discharged or terminated other than by a written instrument signed by
the Company and the Holder.
 
(d)           Assignment, Etc.  The Holder may assign or transfer this Note to
any transferee only with the prior written consent of the Company, which may not
be unreasonably withheld or delayed, provided that (i) the Holder may assign or
transfer this Note to any of such Holder's affiliates without the consent of the
Company and (ii) upon any Event of Default, the Holder may assign or transfer
this Note without the consent of the Company.  The Holder shall notify the
Company of any such assignment or transfer promptly.  This Note shall be binding
upon the Company and its successors and shall inure to the benefit of the Holder
and its successors and permitted assigns.
 
(e)           No Waiver.  No failure on the part of the Holder to exercise, and
no delay in exercising any right, remedy or power hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise by the Holder of any
right, remedy or power hereunder preclude any other or future exercise of any
other right, remedy or power.  Each and every right, remedy or power hereby
granted to the Holder or allowed it by law or other agreement shall be
cumulative and not exclusive of any other, and may be exercised by the Holder
from time to time.
 
(f)           Governing Law; Jurisdiction.
 
(i)           Governing Law.  THIS NOTE WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY
CONFLICTS OF LAWS PROVISIONS THEREOF THAT WOULD OTHERWISE REQUIRE THE
APPLICATION OF THE LAW OF ANY OTHER JURISDICTION.
 
 
12

--------------------------------------------------------------------------------

 
 
(ii)           Jurisdiction.  The Company irrevocably submits to the exclusive
jurisdiction of any State or Federal Court sitting in the State of New York,
County of New York, or San Jose, California, over any suit, action, or
proceeding arising out of or relating to this Note.  The Company irrevocably
waives, to the fullest extent permitted by law, any objection which it may now
or hereafter have to the laying of the venue of any such suit, action, or
proceeding brought in such a court and any claim that suit, action, or
proceeding has been brought in an inconvenient forum.
 
The Company agrees that the service of process upon it mailed by certified or
registered mail (and service so made shall be deemed complete three days after
the same has been posted as aforesaid) or by personal service shall be deemed in
every respect effective service of process upon it in any such suit or
proceeding.  Nothing herein shall affect Holder's right to serve process in any
other manner permitted by law.  The Company agrees that a final non-appealable
judgement in any such suit or proceeding shall be conclusive and may be enforced
in other jurisdictions by suit on such judgment or in any other lawful manner.
 
(iii)           NO JURY TRIAL.  THE COMPANY HERETO KNOWINGLY AND VOLUNTARILY
WAIVES ANY AND ALL RIGHTS IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY
LITIGATION BASED ON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS NOTE.
 
(g)           Replacement Notes.  This Note may be exchanged by Holder at any
time and from time to time for a Note or Notes with different denominations
representing an equal aggregate outstanding Principal Amount, as reasonably
requested by Holder, upon surrendering the same.  No service charge will be made
for such registration or exchange.  In the event that Holder notifies the
Company that this Note has been lost, stolen or destroyed, a replacement Note
identical in all respects to the original Note (except for registration number
and Principal Amount, if different than that shown on the original Note), shall
be issued to the Holder, provided that the Holder executes and delivers to the
Company an agreement reasonably satisfactory to the Company to indemnify the
Company from any loss incurred by it in connection with the Note.
 


[Signature Page Follows]
 
 
13

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Note to be duly executed on the
day and in the year first above written.
 

 
ANTS SOFTWARE, INC.
         
By:  /s/ David A. Buckel                    
 
Name:  David A. Buckel
 
Title:  CFO and Corporate Secretary

 
 
14

--------------------------------------------------------------------------------

 
 
EXHIBIT A


FORM OF CONVERSION NOTICE


(To be executed by the Holder
in order to convert a Note)


Re:
Note (this “Note”) issued by ANTs software, inc. to ______________ on or about
February 7, 2011 the original principal amount of $___________.

 
The undersigned hereby elects to convert the aggregate outstanding Principal
Amount (as defined in the Note) indicated below of this Note into shares of
Common Stock, $0.0001 par value per share (the “Common Stock”), of ANTs
software, inc. (the “Company”) according to the conditions hereof, as of the
date written below.  If shares are to be issued in the name of a person other
than undersigned, the undersigned will pay all transfer taxes payable with
respect thereto and is delivering herewith such certificates and opinions as
reasonably requested by the Company in accordance therewith.  No fee will be
charged to the holder for any conversion, except for such transfer taxes, if
any.  The undersigned represents as of the date hereof that, after giving effect
to the conversion of this Note pursuant to this Conversion Notice, the
undersigned will not exceed the “Restricted Ownership Percentage” contained in
Section 2(i) of this Note.


The undersigned represents it is not an affiliate of the Company as of the date
hereof and has not been an affiliate during the preceding three months.1
 
Conversion information:
   
Date to Effect Conversion
         
Aggregate Principal Amount of Note Being Converted
         
Aggregate Interest on Amount Being Converted
         
Number of Shares of Common Stock to be Issued
         
Applicable Conversion Price
         
Signature
         
Name
         
Address

 
 

--------------------------------------------------------------------------------

1 It is understood that stock certificates evidencing the conversion shares may
contain a legend if the Holder does not make this representation.